DETAILED ACTION
This action is responsive to the Application filed on April 03, 2020.
Claims 1-17 have been examined. Claims 1-17 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Foreign Priority
The foreign priority date considered for this application is February 14, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 10, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Drawings
6.	The drawings filed on April 03, 2020 are acceptable for examination purposes.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 9 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 9:
    	“for every found occurrence of the target source code, collecting key information about the matching source code file;   	from the key information collected for all matching source code files, building a frequency map that contains, for each keyword found in the key information, a keyword count value being indicative of the number of times the keyword occurs in the key information;   	applying a scoring scheme to the matching source code files based on the built frequency map;   	determining a highest score among the matching source code files after the scoring scheme has been applied; and   	determining the origin of the target source code as the matching source code file having the highest score.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Madan et al. (US Pub. No. 2021/0224265) – Cognitive Test Advisor Facility for Identifying Test Repair Actions; Tanabe et al. (US Pub. No. 2020/0327958) – Functional Sequence Selection Method and Functional Sequence Selection System; and Ferranti (US Pub. No. 2019/0171985) – Data Assignment to Identifier Codes. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Madan et al. (US Pub. No. 2021/0224265)  	Madan provides a cognitive test advisor facility to identify repair action recommendations. The facility receives a user input regarding a test failure, and generates an expanded search input by identifying additional, alternative words for the user input. A database(s) is searched for test failure records relevant to keywords of the expanded search input, and relevant test failure records are prioritized using a relationship strength score based, at least in part, on relationship of the test failure records to the expanded search input. The facility detects test failure records from the searching having a relationship strength score higher than a threshold value, and analyzes the detected test failure records to identify potential test repair actions. Based on the analyzing, the facility generates a solution priority list including one or more suggested test repair actions for the test failure, and provides the solution priority list to the user. However, Madan does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 9.   

   	Tanabe et al. (US Pub. No. 2020/0327958)  	Tanabe set forth a method for making a recombinant gene includes searching a database using a nucleotide sequence of a coding region, a nucleotide sequence that encodes an amino acid sequence, or an amino acid sequence, of a gene, for one or more nucleotide sequences having homology; selecting one or more nucleotide sequences other than nucleotide sequences only derived from a genome from the selected nucleotide sequences; for ones of the selected one or more nucleotide sequences comprising an upstream or downstream nucleotide sequence, analyzing whether the upstream or downstream nucleotide sequence is a functional sequence to select one or more first functional sequences; for ones of the selected one or more nucleotide sequences comprising no upstream or downstream nucleotide sequence, analyzing whether a gene information has any description indicating a functional sequence to select one or more second functional sequences; scoring the selected functional sequences; and selecting one or more functional sequences. However, Tanabe does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 9.   

   	Ferranti (US Pub. No. 2019/0171985)  	Ferranti set forth a method, in a data processing system comprising a processor and a memory, for assigning data to coded entities, the method comprising receiving one or more identifier codes from a client device, wherein the one or more identifier codes correspond to branch facilities, identifying data features associated with the one or more identifier codes by accessing a registry, retrieving risk data for the data features, determining a risk rating for each of the one or more identifier codes based on the risk data for the data features, and generating risk rating data based on the determined risk rating for each of the one or more identifier codes. However, Ferranti does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 9.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192